internal_revenue_service appeals_office capitol street suite fresno ca release number release date date date a b certified mail dear _ department of the treasury taxpayer_identification_number d person to contact tel fax tax period s ended cc uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 a of the code effective date the revocation of your exempt status was made for the following reason s you are not operated exclusively for any charitable purpose education purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or any other exempt_purpose as required by sec_1 c - c your activities including your financial transactions more than insubstantially furthered non- exempt purposes and your income inured to the benefit of private shareholders and individuals in addition you operated for the benefit of private rather than public interests as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 of the code after date you are required to file federal_income_tax returns on forms these returns with the appropriate service_center for the tax_year ended date and for all tax years thereafter in accordance with the instructions of the return pursuant to sec_509 of the code your private_foundation_status continues unless your status as such is terminated under sec_507 of the code therefore in addition to the filing form_1120 you are required to continue filing form_990-pf and you are still subject_to excise_taxes under chapter of the code until such time as you terminate your private_foundation_status under sec_507 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code you may file a petition to one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition to one of these three courts must be filed before the day after the date of this determination was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter incerely yours ‘ bkrndet appeals team manager karen a skinder - enclosure pub internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations sw main street ste m s portland or department of the treasury org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter rev catalog number 34809f revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely for nannette m downing director eo examinations enclosures publication publication report of examination form_6018 letter rev catalog number 34809f schedule number or exhibit rev name of taxpayer org year period ended 20xx - 20xx tax identification_number ein explanations of items legend org - organization name city president - vice president through ra state - state - xx - date ein - ein address - address city - founder - founder president - president vice- secretary - secretary dir-1 - dir ra-i - ra- co-1 through co-7 - through companies issues should the tax exempt status of a private_foundation that operates a facility for the care and education of persons with autism be revoked for multiple acts of self dealing failing to achieve its exempt_purpose and inadequate recordkeeping if so should the organization be subject_to tax under internal_revenue_code irc sec_507 as a result of this revocation the subject organization is a private_foundation named org org and is located at address city state it is set on acres consisting of two lots that are a part of a much larger plot approximately acres outside the city of city the org submitted a form_1023 application_for exempt status in august of 19xx and on february 19xx was granted provisional status as a publicly_supported_organization exempt under sec_501 and sec_170 during its advance_ruling period retroactive starting date of december 19xx the exempt_purpose of the organization as stated in the application was to create and operate an autism center to provide shelter and support for approximately individuals the funding for this operation was to be subsidized by an elderly care home and long term care facility public contributions and government grants the org was unable to meet the public support_test as of the end of its advance_ruling period and was reclassified to a non-operating private_foundation the forms for 20xx 20xx and 20xx listed no direct charitable activities during these years the forms for 20xx provided information regarding the org activities during this year under part ix summary of program related investments as renting homes to university students at substantially low rate maintain existing facilities continue to establish a program for autistic children the 20xx form_990 reads maintain existing facilities continue to establish a program for autistic children the officers of the organization as listed on the form_990 filed for 20xx and 20xx were as follows 20xx president - president vice president treasurer - treasurer secretary - secretary 20xx president director - treasurer vice president- president treasurer - secretary secretary - secretary director - dir-1 20xx president - treasurer vice president-dir-1 treasurer - secretary form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit rev fee explanations of items org name of taxpayer tax identification_number ein year period ended 20xx - 20xx the funding of the org per the forms filed for the year 20xx showed contributions from a disqualified_person vice president of the org in 20xx and president in 20xx 20xx as the sole contributor for these years it also reported interest dividend income and rental income which was reported at a net_loss the 20xx and 20xx forms reported total income for the year of dollar_figure there were no contributions donations or program service revenues in these years the income producing activities listed on the 20xx form_990 was rental for students the son of the disqualified_person was a resident at the facility for approximately days each year from 20xx through 20xx other than the son of the disqualified_person there were no autistic residents at the facility in 20xx 20xx or 20xx the property owned by the exempt_organization consists of ten residential structures labeled through and two storage buildings constructed upon dollar_figure acres of land building is square feet two bedroom single_family_residence and was constructed on the property in the 19xx’s construction on unit was begun in 19xx it is big_number square feet and includes an office area bath kitchen great room and laundry area and there are two separate ells off the great room one ell has two bedrooms a snack area and a shared bath and the second ell has three bedrooms with two with shared baths a snack area and computer room in january of 19xx the land and buildings were transferred to the org from the treasurer trust and were valued at a cost of dollar_figure a building permit was issued for unit was in 19xx and has three bedrooms with private baths as well as living dining kitchen and laundry areas in a big_number square foot structure building permits were issued for unit sec_4 through were in 20xx each of these units are big_number square feet and include four bedrooms with two shared baths living dining kitchen laundry and office areas total cost_basis for all completed buildings and land equaled dollar_figure officer treasurer is a owner of a construction supply company co-1 which provided all of the building materials for the construction noted above law internal_revenue_code section exemption from tax on corporations certain trusts etc c corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a 1-19xx department of the treasury-internal revenue service sec_507 termination of private_foundation_status catalog number 20810w publish no irs gov page _2 schedule number or exhibit form 886-a rev january 19xx name of taxpayer org explanations of items tax identification_number ein year period ended 20xx - 20xx a general_rule --except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g c imposition of tax --there is hereby imposed on each organization which is referred to in subsection a a tax equal to the lower of-- the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of such foundation g abatement of taxes --the secretary may abate the unpaid portion of the assessment of any_tax imposed by subsection c or any liability in respect thereof if-- the private_foundation distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii and viii each of which has been in existence and so described for a continuous period of at least calendar months or following the notification prescribed in sec_6104 to the appropriate_state_officer such state officer within one year notifies the secretary in such manner as the secretary may by regulations prescribe that corrective action has been initiated pursuant to state law to insure that the assets of such private_foundation are preserved for such charitable or other purposes specified in sec_501 as may be ordered or approved by a court of competent jurisdiction and upon completion of the corrective action the secretary receives certification from the appropriate_state_officer that such action has resulted in such preservation of assets sec_4946 definitions and special rules a disqualified_person -- in general --for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of-- i the total combined voting power of a corporation ii the profits interest of a partnership or publish no irs gov department of the treasury-internal revenue service form 886-a 1-19xx catalog number 20810w page schedule number or exhibit form 886-a rev january 19xx explanations of items tax identification_number ein year period ended 20xx - 20xx name of taxpayer org iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c - e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power f a partnership in which persons described in subparagraph a b c or d own more than percent of the profits interest g a_trust or estate in which persons described in subparagraph a b c or d hold more than percent of the beneficial_interest h only for purposes of sec_4943 a private foundation-- i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families within the meaning of subsection d who made directly or indirectly substantially_all of the contributions to the private_foundation in question and i only for purposes of sec_4941 a government_official as defined in subsection c substantial contributors --for purposes of paragraph the term substantial_contributor means a person who is described in sec_507 income_tax regulations regulations sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt b organizational test-- in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes catalog number 20810w form 886a 1-19xx page ii in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 therefore an organization which by the terms of its articles is formed for literary and scientific purposes within the meaning of sec_501 of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number ein explanations of items form 886-a rev january 19xx name of taxpayer org the code shall if it otherwise meets the requirements in this paragraph be considered to have met the organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation under sec_501 are sufficient for purposes of the organizational_test morelcfver it is sufficient if the articles set for the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms year period ended 20xx - 20xx iii an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulations sec_1_6001-1 records a in general -except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information b farmers and wage-earners -individuals deriving gross_income from the_business_of_farming and individuals whose gross_income includes salaries wages or similar compensation_for_personal_services rendered are required with respect to such income to keep such records as will enable the district_director to determine the correct amount of income subject_to the tax it is not necessary however that with respect to such income individuals keep the books of account or records required by paragraph a of this section for rules with respect to the records to be kept in substantiation of traveling and other business_expenses of employees see sec_1_162-17 c exempt_organizations -in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ schedule number or exhibit 886-a een oan form name of taxpayer org explanations of items tax identification_number ein items of gross_income receipts and disbursements such organizations shall also keep such books and year period ended 20xx - 20xx records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 d notice by district_director requiring returns statements or the keeping of records -the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code including qualified_state individual income taxes which are treated pursuant to sec_6361 a as if they were imposed by chapter of subtitle a e retention of records -the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law reg sec_1_6001-1 regulations sec_53_4941_d_-1 definition of self-dealing a in general -for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 for purposes of this section it is immaterial whether the transaction results in a benefit or a detriment to the private_foundation the term self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction for example the bargain sale of property to a private_foundation is not a direct act of self-dealing if the seller becomes a disqualified_person only by reason of his becoming a substantial_contributor as a result of the bargain element of the sale for the effect of sec_4942 sec_4943 sec_4944 and sec_4945 upon an act of self-dealing which also results in the imposition of tax under one or more of such sections see the regulations under those sections b indirect self-dealing certain business transactions -the term indirect self-dealing shall not include any transaction described in sec_53_4941_d_-2 between a disqualified_person and an organization controlled by a private_foundation within the meaning of subparagraph of this paragraph if - i the transaction results from a business relationship which was established before such transaction constituted an act of self-dealing without regard to this paragraph ii the transaction was at least as favorable to the organization controlled by the foundation as an arm's-length_transaction with an unrelated_person and iii either - a the organization controlled by the foundation could have engaged in the transaction with someone other than a disqualified_person only at a severe economic hardship to such organization or b because of the unique nature of the product or services provided by the organization controlled by the foundation the disqualified_person could not have engaged in the transaction with anyone else or could have done so only by incurring severe economic hardship see example of subparagraph of this paragraph form 886-a 1-19xxx catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev january 19xx explanations of items name of taxpayer org wendy l parker rehabilitation foundation inc v commissioner of internal revenue tcmemo_1986_348 year period ended 20xx - 20xx tax identification_number ein wendy parker is one of an unspecified number of recovering coma patients she is the daughter of both the petitioner's president and the secretary-treasurer and the sister of petitioner's vice president george parker phyllis parker and perry parker as officers and directors of a foundation formed to benefit coma patients including wendy parker have a personal_interest in petitioner's affairs to provide assistance including financial aid to wendy parker and other coma patients in addition they are ‘private individuals‘ within the meaning of sec_1_501_a_-1 income_tax regs the distribution of funds for the benefit of wendy parker assists the parker family in providing for her care these funds will be used to pay for the medical and rehabilitative care of wendy parker this relieves the parker family of the economic burden of providing such care consequently there is a prohibitive benefit from petitioner's funds that inures to the benefit of private individuals revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position government’s position page the service submits that the organization does not qualify for exempt status under internal_revenue_code irc sec_501 for the following reasons a the organization is not operating exclusively for an exempt_purpose in that ra-1 the child of treasurer who is the founder and president during 20xx of the organization is the primary beneficiary of the operations of the organization and no payments were made by treasurer to the organization for the services received both are form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov the organization has not yet provided a position and with this writing is being given the opportunity to respond schedule number or exhibit form 886-a rev january 19xx explanations of items name of taxpayer org considered disqualified persons per the definition of this term in sec_4946 this constitutes inurement which is prohibited under sec_501 year period ended 20xx - 20xx tax identification_number ein the organization conducted no exempt_activities in 20xx 20xx or 20xx during 20xx it rented its unoccupied houses to a for-profit llc of which treasurer was a member and the registered agent this is not an activity which furthers the organization’s exempt_purpose funds of the org were diverted by the founder of the organization during the years under examination the diverted funds were transferred to other accounts under the control of founder or paid from the org account for personal expenses of the founder there was no documentation to show there was a legitimate exempt_purpose for the transfers or payments made this constitutes inurement or in the case of private_foundations self dealing which is prohibited under sec_501 as aresult of multiple acts of self dealing the organization and or its managers would be subject_to tax under sec_4941 the org failed to maintain appropriate records necessary to support the exempt_purpose of use and or distribution of the organization’s assets its income and expenses reported on the form 990’s for the years under examination as required_by_law these records were material to the determination as to whether or not the organization should retain its exempt status and the organization was informed of the potential loss of exempt status as a consequence of failing to provide this information in a letter dated january 20xx the founder of the org is founder founder as noted in the facts section above founder is listed as the vice president of the organization for 20xx and the president of the organization for 20xx and 20xx the organization leased the facility to another exempt_organization named co-2 that agreed to operate a group home for autistic children from 20xx to 20xx however due to a loss of funding was unable to continue the operation of the facility after that point during the time it ran the operation it was unable to attract more than five residents in addition in 20xx and 20xx the organization rented space as housing for students of co-3 for which it received citations from the city of city for violation of its conditional use permit which only allowed use of the property as a center for autistic children founder has a son named ra-1 ra-1 who is autistic ra-1 lived in one of the organization houses from 20xx through 20xx as an adult resident during the years under examination he was the sole autistic resident at the facility and per written testimony provided by treasurer lived there in excess of days per year in addition to ra-1 there were caregivers for ra-1 who also lived at the facility that were in the employ of founder there are three caregivers for ra-1 whose names are secretary secretary ra-2 ra- and ra-3 ra-3 as noted in the facts section above secretary is listed as the secretary of the organization on the 20xx form_990 and as treasurer of the organization on the 20xx and 20xx forms the fair rental value of the use of the organization’s assets and services was determined to be dollar_figure per year for the years under examination no payments were received by the organization from founder the personal_use of the assets of the organization are considered acts of self dealing in addition such acts are specifically prohibited under state state laws regarding the operation of private_foundations founder failed to notify the accountant who prepared the forms 990-pf of this personal_use which supports a position that form 886-a 1-19xx catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer year period ended rev b86 a org explanations of items tax identification_number ein 20xx - 20xx she was aware that this would result in personal tax_liability and knowingly continued these self dealing transactions checks were written to ra-2 and ra-3 in the amount of dollar_figure each from the organization account on march 20xx the notation on the checks reads care for ra-1 this care is a personal_expense for founder the verbal testimony provided by the power_of_attorney indicated these payments were for cleaning and maintenance services provided by these individuals for the foundation no documentation was provided to substantiate this position this verbal testimony is not considered credible due to the contemporaneous documentation which conflicts with the testimony provided these payments constitute inurement and are considered acts of self dealing there was one check written to treasurer on january 20xx in the amount of dollar_figure there were two more checks written to the treasurer trust account on january 20xx and january 20xx respectively for dollar_figure each according to verbal testimony provided by the power_of_attorney these checks were repayments of loans made to the organization by founder or the trust in the prior year no loan documents or other evidence was provided to support this position or to show any other exempt_purpose for the expenditure these diversions of the exempt organization’s funds for which no exempt_purpose could be established were determined to be acts of self dealing the 20xx form_990 reported gross rental income of dollar_figure as a program related investment but showed the net rental_activity resulted in a loss of dollar_figure no documentation was provided to show any allocation of expenses for the rental_activity no substantiation was provided for any rental expenses the general ledger spreadsheet showed that the total expenses_incurred by the organization during 20xx equaled dollar_figure this would mean that even though the rental_activity only occurred for the first three months of the year the expenses were allocated at toward the rental_activity income gross rents expenses interest bank fees co-6 utilities co-4 co-5 cpa contracted labor other electricity legal expenses net_loss rental loss reported form 886-a 1-19xx catalog number 20810w department of the treasury-internal revenue service publish no irs gov page schedute number or exhibit rov b86 a explanations of items tax identification_number ein name of taxpayer org expenses not related to renting percentage of total expenses allocated to rental activities percentage of total expenses allocated to exempt_activities the general ledger shows that the majority of the expenses were incurred after the rental_activity ended there were three expenses listed for 20xx from january through march of 20xx and the total amount of these expenses equaled dollar_figure rental_activity it appears that the organization improperly allocated various expenses to the year period ended 20xx -- 20xx the summary of program related investments statement on the form_990 for page part x-b reads renting home to university students at substantially low rate further the relationship of activities to the accomplishment of exempt purposes explanation on page part xvi-b reads org was established to build and operate a residential care home for autistic children the foundation has been renting its facility to university stundents sic on a month to month basis pending the establishment of the autistic children program the review of the organization’s checking account deposit items for the rental income reported on the 20xx general ledger revealed that the rental income reported consisted of payments of dollar_figure per month in january february and march of 20xx from a for-profit company named co-7 llc which was formed in july of 20xx the state of state corporation division shows that founder was listed as the registered agent for the entity and as a member of the llc there is no indication that she was removed as a member at any time before it was administratively dissolved in june of 20xx the poa provided a statement which indicates founder had no knowledge that her name was used in the registration of the llc and that the foundation did rent the organization facility to the llc for three months but no lease agreement could be located this verbal testimony is not considered credible given that the state of state sends notices of renewal to the registered agent on file on an annual basis no other rental income was reported on the form_990 for 20xx the current president president has disputed the information on the return which refers to rentals to university students per her verbal testimony the rentals to students were stopped in 20xx at the end of the spring term the review of the 20xx and 20xx forms reflects rental income received of approximately dollar_figure and dollar_figuredollar_figure respectively the real_property rentals were the primary activity of the organization from 20xx through 20xx while the rental of the real_property owned by the exempt_organization does not constitute unrelated_business_income per sec_512 it cannot be considered to be in furtherance of the organization’s exempt_purpose as noted in the facts section founder was owner of a construction supply company which provided the materials for all of the construction of the org facilities there was no documentation retained to show that competitive bids had been solicited for the construction or that the construction costs were at or below fair_market_value this information was necessary to determine whether the transactions should be considered an act of self dealing under sec_4941 the value assigned to the improvements to the property at cost per the depreciation schedule was in excess of dollar_figure for construction completed between 19xx and 20xx according to the power_of_attorney all funding for the construction and operation of the facility since its inception has been primarily from founder or a_trust set up by founder called founder trust trust and either founder or the trust deducted the construction costs throughout the years as a charitable_contribution on the trust form_1041 or for the 20xx tax_year on founder’s form_1040 various factors indicate that founder’s actions were done with full knowledge that these expenditures may violate the law governing taxable_expenditure in that she was solely in control of the finances of the form 886-a 1-19xx catalog number 20810w __publish no irs gov page_10 department of the treasury-internal revenue service schedute number or exhibit fom bbg-a explanations of items name of taxpayer org organization and was the only person to receive payments or write checks from the organization’s account year period ended 20xx - 20xx tax identification_number ein for all expenditures founder has an understanding of finance and business law through her ownership and operation of other for profit entities yet failed to demonstrate ordinary business care in either the creation of rental agreements or the maintenance of records related to the activity of the organization founder also has access to financial and legal advice though her accountant and attorney in addition founder failed to notify the accountant preparing the tax_return of the various transactions that occurred and when confronted with the evidence provided responses that were in direct conflict with the third party documentation notations on the checks documentation from the corporation division regarding ownership in related_organizations in an attempt to either claim a legitimate exempt_purpose for the expenditure or to claim ignorance these factors also indicate willfulness on the part of the disqualified_person in that these actions both original and subsequent demonstrate voluntary conscious and intentional acts conclusion as noted in the government’s position a disqualified_person founder of the organization has through both action and inaction knowingly committed multiple willful acts of self dealing as defined in federal tax regulation including having used the income or assets of the private_foundation through the payment of personal bills and by the placement of her autistic son at the facility during the years under examination as in the court case cited wendy l parker rehabilitation foundation inc v commissioner of internal revenue the use of the facilities at no charge and the use of the organization’s fund to pay personal bills relieves the founder family of the economic burden of providing care for the autistic son consequently there is a prohibitive benefit from the use of organization’s funds and facilities that inured to the benefit of the disqualified_person having conducted transactions between the foundation and a corporation partnership or trust not owned by the foundation in which disqualified persons own more than of the total voting power or profits or beneficial_interest specifically the disqualified_person provided construction materials and or services to the private_foundation without having made a good_faith effort to establish fair_market_value for the materials services provided this resulted in significant profit to the for profit corporation of the disqualified_person in addition the disqualified_person or her trust gained significant tax_benefit in the form of charitable deductions for the value assigned to the materials service having distributed the funds of the organization to disqualified persons where no exempt_purpose for the distribution had been established or for personal expenses of the disqualified_person specifically checks were written to founder and a_trust operated by founder in the amount of dollar_figure and checks were written from the organization account for care of the president’s son in the amount of dollar_figure in addition the organization has failed to provide the documentation requested or to maintain adequate_records which are necessary to establish the validity of the income reported exempt_purpose and amount of expenditures from the organization’s funds and the proper valuation of the assets of the organization as required_by_law and as needed for the determination of any_tax due the organization had been properly informed of the potential loss of exempt status for failing to provide the requested information form 886-a 1-19xx catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit rev explanations of items name of taxpayer org despite multiple attempts to develop a center for autistic children and to attract participation from other organizations involved with assisting autistic children and their families since its inception in 19xx the organization has been unable to achieve its exempt_purpose this has resulted in the creation and operation of multiple activities which are not in furtherance of the organization’s exempt_purpose specifically rental to students rental to the related for-profit care home year period ended 20xx - 20xx tax identification_number ein the current president of the organization president was offered a managerial conference regarding the revocation this offer was accepted the meeting was held via teleconference on december 20xx asa result president was granted an extension of time originally february 20xx and an additional extension to march 20xx to provide additional documentation to show that no inurement took place and that the organization could begin providing services which would support its exempt_purpose president was unable to provide the required_documentation or to show that the organization had been successful in beginning to provide the services as indicated based upon these factors the organization’s exempt status should be revoked and all assets of the organization should be distributed to another organization exempt under sec_501 or to the state or federal government because the foundation_manager founder has knowingly participated in multiple acts of self dealing the organization is being terminated as per sec_507 this type of termination will result in taxes against the organization in an amount equal to the market_value of the assets of the organization as noted in sec_507 however the unpaid amount of these taxes may be abated provided the assets of the private_foundation are properly distributed to an organization that meets the qualifications noted under sec_507 form 886-a 1-19xx catalog number 20810w page _publish no irs gov department of the treasury-internal revenue service
